Dear Representative Smith:
Can a person who is employed part-time as an academic counselor and advisor at a state university at the same time hold office as a municipal councilman?
Generally, a person who holds an elective office in a political subdivision, such as a municipality, is prohibited from being employed by any state agency. (R.S. 42:63 (D)). However, R.S. 42:66B creates an exemption from dual officeholding prohibitions for any person who is employed in a professional educational capacity in . . . a(n) . . . educational institution . . .
Therefore, it is our opinion that the answer to your foregoing question is in the affirmative.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            BY: __________________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams